DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (Figures 4-5 and 7-10) are objected to because Figures 4-5 and 7-10 are blurred. Figures 4-5 and 7-10 of both instant/original drawings and US PGPUB 20210349239 are not readable. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3A" and "3B" have both been used to designate bottom surface as seen in fig.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

The drawings are objected to under 37 CFR 1.83(a).  The drawings fail to show “an internal roof drain provided with a heating system” (as recited in claims 6 and 13) in a broadest sense. The drawings must show every feature of the invention specified in the claims.  Therefore, the “an internal roof drain provided with a heating system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

	As to claim 1, claim 1 recites “one first wetness detection means” and “second wetness detection means” render the claim indefinite because it is not clear what exactly constitute “one first wetness detection means” and “second wetness detection means”. Page 11 of the instant specification states wetness detection sensors. However, page 11 of the instant specification does not clearly describe what exactly constitute “one first wetness detection means” and “second wetness detection means”. There is no structural components associated with “one first wetness detection means” and “second wetness detection means”. Are these “one first wetness detection means” and “second wetness detection means” constitute/form from i.e. infrared light emitting diode? 



Claims 2-14 are also rejected because of their dependency on claim 1.

As to claim 5, claim 5 recites “a wide range spectral irradiance sensitive coating” render the claim indefinite because it is not clear what exactly constitute “wide range” and “sensitive”. What are examples of “a wide range spectral irradiance sensitive coating”? 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter “determining the presence or the absence of a freezing precipitation on the surface of the sloped thermo-conducting sheet” and “a temperature less or equal to a determined threshold is detected by said surface temperature detection means and the presence of a freezing USPF 10166716/WO-US PATENT APPLICATIONPage 4precipitation is detected by the first and second wetness detection means” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Page 6 of the instant specification states that surface temperature detection means (4) detects a temperature less or equal to a determined threshold and the first and second wetness detection means (1;2) detect the presence of a freezing or non-freezing (fluid) precipitation. However, page 6 of the instant specification provide no clear written description support for claimed limitations of “determining the presence or the absence of a freezing precipitation on the surface of the sloped thermo-conducting sheet” and “a temperature less or equal to a determined threshold is detected by said surface temperature detection means and the 

Claims 2-14 are also rejected based on their dependency on claim 1.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter “determining the wetness condition on the upper surface of a sloped thermo-conducting sheet, determining the wetness condition on the lower surface of said sloped thermo-conducting sheet”, “determining the surface temperature on said sloped thermo-conducting sheet” and “determining the presence or the absence of a freezing precipitation on the surface of the sloped thermo-conducting sheet”, and “surface temperature detection means detects a temperature less or equal to a determined threshold and the first and second wetness detection means detect the presence of a freezing precipitation”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in 










Conclusion
Due to 112 issues presenting in claims 1-15, a rejection under prior art for claims 1-15 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

Applicant is invited to review Takeshi - JP H07151865, which teaches at least one first wetness detection means 3 in thermo-conducting contact with a sloped thermo-conducting sheet 23; determining the presence or the absence of a freezing precipitation on the surface of the sloped thermo-conducting sheet ([0011] and fig.2-3: moisture sensor 3, wherein a comb-shaped electrode 21 is arranged on surface of the moisture sensor 3, and it is detected that the capacity during this period changes with moisture; [0012]: comb-shaped electrode 21 is patterned on a dielectric substrate 22, wherein the dielectric substrate 22 is arranged on a metal plate 23 such as an aluminum plate to enable uniform heat distribution; A cement resistor or the like is arranged as a heater 24 in the lower part of the metal plate 23 to heat the surface of the comb-shaped electrode 21 and quickly change snow into water; metal plate 23 corresponds to “a sloped thermo-conducting sheet”; thus “at least one first wetness detection means in thermo-conducting contact with a sloped thermo-conducting sheet; determining the presence or the absence of a freezing precipitation on the surface of the sloped thermo-conducting sheet”); at least one surface temperature detection means 26 in thermo-conducting contact with said sloped thermo-conducting sheet 23 (fig.2-3: the surface temperature of the dielectric substrate 22 is detected by a temperature detecting element 26 such as a thermistor, and is guided to the surface temperature detecting / processing unit 11 of the control / processing unit 14 by the code 27. From the processing result of the surface temperature detection / processing unit, the heater 24 is energized by the code 28 to be heated; a temperature detecting element 26 such as a thermistor corresponds to “at least one surface temperature detection means”; thus “at least one surface temperature detection means 26 in thermo-conducting contact with said sloped thermo-conducting sheet”).

Applicant is invited to review Bartonek – US 8800362, which teaches electrical heating elements are arranged on rail sections that include a track switch, with the temperature or detection of accumulation of snow controlling the operation of a regulator, which in turn regulates the temperature (which inherently power is regulated/controlled) of heated rail section (see col.1, lines 19-23). 

Applicant is invited to review Cao - CN106526711A, which teaches a rain, snow, dew and frost monitor which comprises a monitor shell. The upper end of the monitor shell is provided with a rain and snow sensor. The lower part in the monitor shell is provided with a dew and frost sensor and a temperature and humidity sensor. The rain and snow sensor, the temperature and humidity sensor and the dew and frost sensor are electrically connected to a monitoring processor. The monitoring processor receives a rain and snow sensing capacitance value transmitted by rain and snow sensor, a temperature and humidity value detected by the temperature and humidity sensor and the dew and frost sensing capacitance value transmitted by dew and frost sensor at the same time, and compares the rain and snow sensing capacitance value, the temperature and humidity value and the dew and frost sensing capacitance value with preset rain and snow sensing capacitance value, temperature and humidity value and dew and frost sensing capacitance value so as to judge a weather (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861